Title: To James Madison from John Sevier, 27 July 1804
From: Sevier, John
To: Madison, James



Dear SirKnoxville 27th July 1804.
I have been uneasy to know whether or not my letter with the Certificate arrived safely, And what effect the same might have had.
Our Assembly is now in session, an Act for adopting the Article of Amendment to the Constitution has underwent two readings, And I have reasons to believe will be finally And Unanimously ratified this day. With high Consideration I have the honor to be sir Your Mo. ob. Servt
John: Sevier
